—Order, Supreme Court, New York County (Robert Lippmann, J.), entered February 23, 1998, which, to the extent appealed from as limited by petitioners-appellants’ brief, denied that part of the petition brought pursuant to CPLR article 78 seeking to require respondent Trade Waste Commission to hold its determination denying licenses to petitioner carting companies in abeyance pending the sale of those companies without interference from the Commission, unanimously affirmed, without costs.
We have previously rejected arguments identical to those made by present appellants to the effect that respondent Trade Waste Commission is without authority to prohibit the sale of waste carting businesses (Toed Bros, v Trade Waste Commn., 251 AD2d 160). That authority, to the extent that it was invoked at all when respondent Commission summarily rejected petitioners’ sale application and elected instead to rule upon petitioners’ pending license application, was not arbitrarily and capriciously exercised. Petitioners’ sale application, premised upon a mere letter of intent and not upon a binding contract of sale, did not conform to respondent’s requirements, and, given its patent and basic deficiency, fully warranted the summary treatment it received.
We have considered petitioners’ remaining arguments and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.